Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US PGPUB 20140049659) in view of Molgaard et al. (US PGPUB 20160007008).
[Claim 1]
Gong teaches an apparatus for controlling a multicamera system (figures 3 and 6), the apparatus configured to process and display image data (fig. 3), the apparatus comprising:
memory (DRAM 608);
at least one processor in communication with the memory (Paragraph 55), the at least one processor being configured to receive a first image stream from a first camera, the first image stream having a first field of view (FOV) of a scene (Paragraph 28, view 332);
receive a second image stream from a second camera, the second image stream having a second FOV of the scene different from the first FOV of the scene (view 334);
display a first preview of a first output image stream, wherein the first output image stream includes the first image stream alone, the second image stream alone, or both the first image stream and the second image stream concurrently (fig. 3 shows views concurrently and Paragraph 29, first mobile device 302 may be configured to select from these multiple views a view which will be displayed prominently in touch screen display 310, e.g., based on various criteria or in response to various events); and
switch to display a second preview of a second output image stream based on one or more criteria, the second output image stream being different from the first output image stream (Paragraphs 29 and 30).
Gong fails to teach a memory configured to store the image data. However Molgaard teaches the first image and the second image are preserved to a storage medium as separate data structures (Paragraph 27). Therefore taking the combined teachings of Gong and Molgaard, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have save the image in order to record an interesting moment without the chance of losing a shot.
[Claim 2]
Gong teaches wherein the one or more criteria include one or more of camera movement, a detection of an object moving into the scene, a motion of an object of interest in the scene, a depth of the object of interest, or a size of the object of interest (Paragraph 30, For example, first mobile device 302 may be configured to automatically select media content from the one or more mobile devices with the best view of a particular event or object, such as soccer ball 348. In various embodiments, this may be done in real time, so that a user of first mobile device 302 may track the ball. First mobile device 302 may use various algorithms to analyze the user's interest, the scenes contained in the streams, and/or the progress of the event (e.g., soccer game) to provide the user with the best current view of the ball, much in the same way a broadcast of a sporting event may transition between views from multiple cameras. First mobile device 302 may be configured to receive, e.g., from a user as input, the user's interest, such as an object to track, e.g., soccer ball 348. In various embodiments, the algorithms may be used to track any object or event of interest (e.g., a ball, a player, an attempt to score a goal, etc.). In various embodiments, a user of first mobile device 302 may also manually select, from multiple views provided by multiple mobile devices, a particular view the user wishes to consume)
[Claim 3]
Gong teaches wherein the at least one processor is further configured to track the object of interest in the scene (Paragraph 30).
[Claim 4]
Gong teaches wherein the at least one processor is further configured to switch to display the second preview of the second output image stream based on the object of interest having moved outside of the scene (Since the processor is to track the soccer ball, any time the soccer ball goes out of one scene or FOV or one camera, the system switches to another scene or a second FOV where the ball is present, Paragraph 28).
 [Claim 6]
Gong teaches wherein the first output image stream is the first image stream alone, and wherein the second output image stream is the second image stream alone (Paragraph 29, first mobile device 302 may be configured to select from these multiple views a view which will be displayed prominently in touch screen display 310, e.g., based on various criteria or in response to various events. Figs 1 and 2 also show, one stream alone being streamed to the other device).
[Claim 7]
Gong teaches wherein the first output image stream is both the first image stream and the second image stream concurrently (FIG. 3), and wherein the second output image stream is the second image stream alone ((Paragraph 29, first mobile device 302 may be configured to select from these multiple views a view which will be displayed prominently in touch screen display 310, e.g., based on various criteria or in response to various events. Figs 1 and 2 also show, one stream alone being streamed to the other device) .
[Claim 8]
Gong teaches wherein the second FOV is a portion of the first FOV (stream 332 and 334 in fig. 3).
[Claim 9]
Molgaard teaches  portable multifunction device 400 displays a first image of a first visual field 404 captured by a first camera unit and a second image of a second visual field 402 simultaneously captured by a second camera unit of the multifunction device 400. A zoom control 406 is displayed within first image of a first visual field 404. In the embodiment shown, zoom control 406 is an area of first image of first visual field 404, that, in response to control actuation through the touch screen of portable multifunction device 400, is used as a control for toggling the display mode for displaying first image of a first visual field 404 captured by a first camera unit and second image of a second visual field 402 simultaneously captured by a second camera unit of the multifunction device 400 (Paragraph 136, fig. 4) in order for the user to visually confirm the part of the image that is going to be saved or zoomed.
[Claim 10]
Gong teaches the first camera (342); the second camera (344); and a display configured to display the first preview and the second preview (310).
[Claim 11]
Gong teaches wherein the apparatus is a wireless communications device (Paragraph 18).
[Claims 12, 14 or 15]
Gong fails to teach wherein the apparatus is a virtual reality headset, drone or security camera. However Gong teaches that in various implementations, the computing device 600 may be a laptop, a netbook, a notebook, an ultrabook, a smart phone, a computing tablet, a personal digital assistant ("PDA"), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, an entertainment control unit (e.g., a gaming console), a digital camera, a portable music player, or a digital video recorder. In further implementations, the computing device 600 may be any other electronic device that processes data (Paragraph 57). Therefore based on the teachings of Gong, it would be a matter of choice for the designer to use the invention in any other device like a virtual reality headset, drone or security camera as it easily lends itself to be used to any other device.
[Claim 13]
Gong teaches wherein the apparatus comprises a first device and a second device, wherein the second device is separate from the first device (fig. 3, 342 is separate from 344), and wherein the first device includes the memory, the at least one processor, and the display (fig. 6 shows a DRAM 608, processor 604 and display 620) and wherein the second device includes the first camera and a second camera (Paragraph 19, In various embodiments, first mobile device 102 may include a second, front-facing camera 116. Equipping mobile devices with cameras on both sides may allow users to switch views between cameras, e.g., for video chat. Any other mobile device described or contemplated herein may be similarly equipped. For instance, second mobile device 108 may include its own first camera 118 (on the side opposite the visible side) and second camera 120).
[Claims 16-19, 21-24]
These are method claims corresponding to apparatus claims 1-4 and 6-9 and are therefore analyzed and rejected based upon claims 1-4 and 6-9 respectively.
Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US PGPUB 20140049659), Molgaard et al. (US PGPUB 20160007008) and further in view of Ramaswamy (US Patent # 9,672,627).
[Claim 5]
Gong teaches wherein to switch to display the second preview of the second output image stream based on the one or more criteria, the at least one processor is further configured to compare the one or more criteria to an associated threshold level. However Ramaswamy teaches a determination can be made as to whether the object is within a threshold distance from another field of view, moving at a rate that can bring the object to within another field of view in a determined amount of time, etc. If not, the tracking with the active field of view can continue that the tracking with the active field of view can continue. If the threshold or criterion is met, the appropriate camera(s) or gesture sensor(s) for the determined field(s) of view can be activated 414, in order to be able to continue to track the object if the object substantially continues along its current path of motion and passes out of the active field of view. The object can subsequently be located 416 in an image captured by one of the gesture sensors, either the previously active gesture sensor or a newly activated gesture sensor (col. 7 lines 30-42). Therefore taking the combined teachings of Gong and Ramaswamy, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have switch to display the second preview of the second output image stream based on the one or more criteria, the at least one processor is further configured to compare the one or more criteria to an associated threshold level in order to deactivate the previously activated camera or gesture sensor, or otherwise transitioned into a low power, standby, or other such state.
[Claim 20]
This is a method claim corresponding to apparatus claim 5 and is therefore analyzed and rejected based upon claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696